DETAILED ACTION
This action is responsive to communications filed 21 January 2022.
Claims 1-13, 16 and 24 remain canceled.
Claims 14-15, 17-23 and 25-29 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2022 has been entered.
Terminal Disclaimer
A terminal disclaimer was filed in this application on 17 May 2021.
Response to Arguments
The previous 35 U.S.C. 112 rejections have been withdrawn in view of amendments.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 22 recites the limitation "the response further represents a message for describing an error for the response" in pages 2 and 4 of the Claims.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear whether “the response” as recited above regards the “request API” or “cache API”. Further, upon examination of the specification it denotes multiple different schemes (denoted as APIs in the specification) such as following FIGs. 24-27. In example, FIG. 24 denotes a Request Cache Storage Status scheme, such as to return the total capacity (quota size) and used capacity (usage size), wherein no sections regarding FIG. 24 denote an “error”. See [00523-00530]. FIG. 25 denotes a Catch Fetch scheme such as to forward a predetermined cache or file to the application, which may be denoted as a downloading operation, wherein no sections regarding FIG. 25 denote an “error”. See [00531-00541]. Furthermore, FIGs. 26-27 denotes a Cache Save scheme such as to store a predetermined cache or file in predetermined storage, which may be denoted as a downloading operation. Herein, there denotes indicators as a response, such as “alreadyexist”, “QuotaExceed”, such as for information about whether or not the file or cache is successfully stored. See [00542-00549]. Based upon the findings of the specification, it seems to purport that error indicators of a response to an API request is responsive to a Cache Save scheme.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 17, 20, 22-23, 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAGISHI et al. (US-20180288468-A1) hereinafter Yamagishi in view of Abramson (US-20070201502-A1) in view of CHIDAMBARAN et al. (US-20080098173-A1) hereinafter Chidambaran further in view of Sundaravaradan et al. (US-20170116135-A1) hereinafter Sundaravaradan.
Regarding claim 14, Yamagishi discloses:
An apparatus for receiving a broadcast signal ([FIG. 25] [0249-0251] client apparatus 40 includes a reception section 402 that receives and processes the broadcast wave), the apparatus comprising: 
a tuner configured to receive the broadcast signal including files associated with one or more broadcaster applications and description information for the files via Real-Time Object Delivery over Unidirectional Transport (ROUTE) protocol ([FIG. 25] [0249-0251] reception section 402 includes a tuner that receives and processes the broadcast wave [0152] e.g. such as delivered using the ROUTE protocol in the case of delivery via unidirectional broadcasting [0074-0075] route specific signaling, e.g. SLS signaling including metadata such as user service bundle description (USBD) service-based transport session instance description (S-TSID) media presentation description (MPD) application signaling table (AST) and so on (i.e. description information) [0078] where ROUTE is used as a transport protocol, stream data of a service component (i.e. files associated with one or more broadcaster applications) is transported over a ROUTE session in units of a DASH segment compliant with the ISO base media file format standard)); 
a storage configured to store the files, the storage including one or more storage areas allocated for the one or more broadcaster applications ([FIG. 25] [0249-0256] local cache 404 that caches (i.e. stores) data [0066] files such as DASH segments, Ad segments, signaling, MPD metadata, applications, and NRT content [0106-0107] applications, DASH segments, and other files shared by services A to C that belong to quota domain 1 are cached in the storage area allocated to quota domain 1 of the local cache [0122-0124] where a quota domain identifier of a cache quota domain is specified by extending AST metadata, the quota domain identifier of the cache quota domain to which a target application belongs (i.e. allocated for the one or more broadcaster applications) can be specified, by specifying a quota domain identifier, it is possible to share a resource (file) on an application-by-application basis within the same cache quota domain), 
a processor configured to manage a broadcaster application to download one or more files for the broadcaster application via broadband network ([FIG. 25] [0250] [0253] [0257] control section 401 controls the operation of the respective sections of the client apparatus 40 (i.e. manages), e.g. controls the local cache on the basis of a request from the browser (i.e. via script execution section 405A of browser to pull ad segment and dash segment/files into persistent cache; e.g. download files into persistent cache by request under control of control section 401) {note: [00728-00729] denote that “application can store a broadband resource in the cache storage”} [0065-0066] client apparatus 40 is a receiver capable of receiving transported data compliant with a digital broadcasting standard such as ATSC 3.0, by receiving and processing files such as DASH segments, Ad segments, signaling, MPD metadata, applications and NRT content sent from the broadcast server 20 via the transport channel 80 [0071] [0082] [FIG. 28] a dash client acquiring a DASH segment/Ad segment requires that the client apparatus 40 (e.g. receiver) receives the files, such as through the physical layer, (i.e. broadband), e.g. in a case where bidirectional communication is used, the layer above the physical layer (Broadband) is the IP layer that corresponds to the network layer, wherein broadband is used in bidirectional communication), wherein:
Yamagishi does not explicitly disclose:
the broadcaster application uses a request Application Programming Interface (API) to request that the processor downloads the one or more files, the request API includes: 
information for identifying the request API, Uniform Resource Locator (URL) information to retrieve the files, target information for a location of a storage area allocated for the broadcaster application, and information for a cache request method to download the one or more files,
wherein a response to the request API indicates whether or not the one or more files are present in the storage area,2 
104635847\V-108/18/17Application No.: 16/302,203Docket No.: 8736.01933.US00the broadcaster application uses a cache API request for a quota size of the storage area allocated for the broadcaster application and usage of the storage area allocated for the broadcaster application, and 
wherein a response to the cache API represents the quota size and the usage,
wherein the response further represents a message for describing an error for the response.
However, Abramson discloses:
the broadcaster application uses a request Application Programming Interface (API) to request that the processor downloads the one or more files ([0121] user may create a download order via an editing tool or user interface of the browser or application, and a download order may be a communication of a request to download, e.g. via an API call), the request API includes: 
information for identifying the request API ([0184-0185] delivery strategy may be specified via a download order (e.g. API call set forth above), wherein a delivery strategy specifies one or more download behaviors or techniques for downloading one or more files, e.g. source – identifies one or more content sources, by name, type, category or any other suitable manner, from which to download the file (i.e. information for identifying the request API/download order)), Uniform Resource Locator (URL) information to retrieve the files ([0091] request to download media, such as a media file, from a content source [0122] source content identified or referred to by the download order [FIG. 3A, 3C] e.g. /movies/movie-029/video.wmv (i.e. a URL where to retrieve file, e.g. video.wmv)), target information for a location of a storage area allocated for the broadcaster application ([0091] request to download media, such as a media file, from a content source to storage of the client [0094] download order identifies a location in storage of the client for storing the requested downloaded content (i.e. target information) or allows the IDS client and/or download manager to decide the location in storage to store the downloaded content, such as via the cache manager, e.g. cache storage (i.e. download order (API call) provides information about storage process/location such as via a cache manager, e.g. information related to storing on a cache; cache information)), and 
API indicates whether or not the one or more files are present in the storage area ([0095] cache manager provides an application programming interface (API) to find information about the file by referencing the hash code, e.g. determine if a file has been previously downloaded)),2 
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Yamagishi in view of Abramson to utilize APIs to request that the processor downloads one or more files, the API including a request identifier, a URL, and information regarding a cache, and indicate whether one or more files or present in a storage area allocated for the broadcaster application. One of ordinary skill in the art would have been motivated to do so to utilize an API call to request a download and to determine if a file has previously been downloaded to the cache regarding a download order (Abramson, [0095] [0121] [0149]).
	Yamagishi-Abramson do not explicitly disclose:

wherein a response to the request API indicates whether or not the one or more files are present in the storage area,
104635847\V-108/18/17Application No.: 16/302,203Docket No.: 8736.01933.US00the broadcaster application uses a cache API request for a quota size of the storage area allocated for the broadcaster application and usage of the storage area allocated for the broadcaster application, and 
wherein a response to the cache API represents the quota size and the usage,
wherein the response further represents a message for describing an error for the response.
However, Chidambaran discloses:
information for a cache request method to download the one or more files ([0042] retrieve query results and return results and a cache hit),
wherein a response to the request API indicates whether or not the one or more files are present in the storage area ([0042] API request to the Cache Manager to lookup the query results, e.g. if query results are in the cache)),
wherein the response further represents a message for describing an error for the response ([0042] returns a Cache Miss if query results are not in the cache (i.e. a miss is an error in query results, wherein query result not stored in cache, e.g. not successfully stored previously)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Yamagishi-Abramson in view of Chidambaran to have a request API comprise information for a cache request method to download one or more files, and a response to the API indicates whether one or more files are present and an error for the response. One of ordinary skill in the art would have been motivated to do so to send an API request to a cache manager to lookup query results, return a hit or miss, and if successful, e.g. a hit, return the query results (Chidambaran, [0042]).

104635847\V-108/18/17Application No.: 16/302,203Docket No.: 8736.01933.US00the broadcaster application uses a cache API request for a quota size of the storage area allocated for the broadcaster application and usage of the storage area allocated for the broadcaster application, and 
wherein a response to the cache API represents the quota size and the usage,
However, Sundaravaradan discloses:
104635847\V-108/18/17Application No.: 16/302,203Docket No.: 8736.01933.US00the broadcaster application uses a cache API request for a quota size of the storage area allocated for the broadcaster application and usage of the storage area allocated for the broadcaster application ([0035] low-level API may be used to generate cache statistics [0057] separate statistics are maintained for each partition, and various information may be obtained for each partition, e.g. initial capacity (i.e. quota size), current capacity (i.e. usage), etc.), and 
wherein a response to the cache API represents the quota size and the usage ([0035] generate cache statistics [0057] initial capacity (i.e. quota size) and current capacity (i.e. usage), etc.).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Yamagishi-Abramson-Chidambaran in view of Sundaravaradan to have an API to request for a quota size and usage size of the storage area. One of ordinary skill in the art would have been motivated to do so to generate cache statistics (Sundaravaradan, [0035]).
Regarding claim 15, Yamagishi-Abramson-Chidambaran-Sundaravaradan disclose:
The apparatus according to claim 14, set forth above, 
Yamagishi discloses:
wherein the broadcaster application further downloads a Media Presentation Description (MPD) via the broadband network, the one or more files downloaded via the broadband network are referenced by the MPD ([0148] MPD metadata is received by the client apparatus 40, the MPD metadata is acquired by an HTTP proxy cache, and then the DASH client is notified {note: [00728-00729] denote that “application can store a broadband resource in the cache storage” and [00747-00748] denote that “the HTTP proxy downloads the file”} [0065-0066] client apparatus 40 is a receiver capable of receiving transported data compliant with a digital broadcasting standard such as ATSC 3.0, by receiving and processing files such as DASH segments, Ad segments, signaling, MPD metadata, applications and NRT content sent from the broadcast server 20 via the transport channel 80 [0076] MPD metadata is management information of video and audio files delivered by streaming (i.e. references files) [0071] [0082] [FIG. 28] the client apparatus 40 (e.g. receiver) receives the files, such as through the physical layer, (i.e. broadband), e.g. in a case where bidirectional communication is used, the layer above the physical layer (Broadband) is the IP layer that corresponds to the network layer, wherein broadband is used in bidirectional communication).
Regarding claim 17, Yamagishi-Abramson-Chidambaran-Sundaravaradan disclose:
The apparatus according to claim 14, set forth above
Yamagishi discloses:
wherein the description information includes an identifier for the storage area to store the files into the storage area ([0133] AST metadata per-application attribute, e.g. quota domain identifier for identifying a storage area of the local cache that stores files of an application to be written in target AST metadata [0135] instruction is issued that files of the application whose cache quota domain has been specified to be cached in a persistent cache (i.e. identifying to cache in a persistent cache area of local cache)).
Regarding claim 20, Yamagishi-Abramson-Chidambaran-Sundaravaradan disclose:
The apparatus according to claim 19, set forth above,
Yamagishi discloses:
([0300] instruct that pulling into the persistent cache 404B take place, e.g. storage in persistent cache takes place by the above API [FIG. 25] e.g. persistent cache 404B of local cache 404 (i.e. specific location of storage 404)).  
Regarding claim 28, Yamagishi-Abramson-Chidambaran-Sundaravaradan disclose:
The method according to claim 27, set forth above,
Yamagishi discloses:
wherein the one or more files are stored in a specific location of the storage area in response to the request API ([0300] instruct that pulling into the persistent cache 404B take place, e.g. storage in persistent cache takes place by the above API [FIG. 25] e.g. persistent cache 404B of local cache 404 (i.e. specific location of storage 404)).
Regarding claims 22-23 and 25, they do not further define nor teach over the limitations of claims 14-15 and 17, therefore, claims 22-23 and 25 are rejected for at least the same reasons set forth above as in claims 14-15 and 17.
Claims 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi-Abramson-Chidambaran-Sundaravaradan in view of Gholmieh et al. (US-20160373324-A1) hereinafter Gholmieh.
Regarding claim 18, Yamagishi-Abramson-Chidambaran-Sundaravaradan disclose:
The apparatus according to claim 14, set forth above
Yamagishi discloses:
wherein the broadcaster application accesses the files in the storage area allocated for the broadcaster application ([0122-0124] where a quota domain identifier of a cache quota domain is specified by extending AST metadata, the quota domain identifier of the cache quota domain to which a target application belongs (i.e. allocated for the one or more broadcaster applications) can be specified, by specifying a quota domain identifier, it is possible to share a resource (file) on an application-by-application basis within the same cache quota domain),
Yamagishi does not explicitly disclose:
wherein the broadcaster application accesses the files based on Hypertext Transfer Protocol (HTTP) requests.
However, Gholmieh discloses:
wherein the broadcaster application accesses the files based on Hypertext Transfer Protocol (HTTP) requests ([0086] dash client 212 may request segments from local HTTP server 202 using HTTP GET or partial GET requests, so local server 2020 provides the data to dash client 212 in response to such requests).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Yamagishi-Abramson-Chidambaran-Sundaravaradan in view of Gholmieh to have requested for access for files based on HTTP requests. One of ordinary skill in the art would have been motivated to do so to retrieve requested data from the local server (Gholmieh, [0086]).
Regarding claim 26, it does not further define nor teach over the limitations of claim 18, therefore, claim 26 is rejected for at least the same reasons set forth above as in claim 18.
Claims 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi-Abramson-Chidambaran-Sundaravaradan in view of Okada et al. (US-20010055271-A1) hereinafter Okada.
Regarding claim 19, Yamagishi-Abramson-Chidambaran-Sundaravaradan disclose:
The apparatus according to claim 14, set forth above, the apparatus further comprising
Yamagishi-Abramson-Chidambaran-Sundaravaradan do not disclose:

However, Okada discloses:
a frequency de-interleaver configured to frequency de-interleave data in the broadcast signal ([0030-0041] broadcast wave of the digital television broadcast, aired from a broadcasting station, is received by the antenna 2 of the OFDM reception apparatus 1, so as to be supplied to a tuner 3 as RF signals … the frequency deinterleaving circuit deinterleaves the data, interleaved in the frequency domain on the transmitting side); and a time de-interleaver configured to time de-interleave the frequency de-interleaved data ([0041-0042] the data deinterleaved in the frequency domain is routed to the time deinterleaving circuit, which deinterleaves the data (i.e. frequency deinterleaved data)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Yamagishi-Abramson-Chidambaran-Sundaravaradan in view of Okada to have frequency de-interleaved data and time de-interleaved the frequency de-interleaved data in the broadcast signal. One of ordinary skill in the art would have been motivated to do so to perform decoding processing operations (Okada, [0018]).
Regarding claim 27, it does not further define nor teach over the limitations of claim 19, therefore, claim 27 is rejected for at least the same reasons set forth above as in claim 19.
Claims 21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi-Abramson-Chidambaran-Sundaravaradan in view of Deshpande (US-20190141361-A1).
Regarding claim 21, Yamagishi-Abramson-Chidambaran-Sundaravaradan disclose:
The apparatus according to claim 14, set forth above
Yamagishi discloses:
wherein the broadcast signal further includes a service list table ([0073] IP packet including a UDP packet is transported with SLT metadata)

wherein the broadcast signal further includes a service list table including bootstrap information to discover the files associated with the one or more broadcaster applications and the description information for the files.
However, Deshpande discloses:
wherein the broadcast signal further includes a service list table including bootstrap information to discover the files associated with the one or more broadcaster applications and the description information for the files ([0031] bootstrapping information included in a service list table (SLT) included in low level signaling (LLS), bootstrapping information: destination IP address of the packets carrying SLS data for the service destination port number of the packets carrying SLS data for the service, source IP address of the packets carrying SLS data for the service, and obtain the ROUTE/DASH USBD fragment from the bootstrapping information (i.e. destination/source for discovering data associated with the service and a description information, e.g. USBD, for the data).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Yamagishi-Abramson-Chidambaran-Sundaravaradan in view of Deshpande to have included a SLT including bootstrap information to discover files associated with one or more broadcaster applications and the description information for the files. One of ordinary skill in the art would have been motivated to do so to enable a receiver device to bootstrap the service using the SLT (Deshpande, [0052]).
Regarding claim 29, it does not further define nor teach over the limitations of claim 21, therefore, claim 29 is rejected for at least the same reasons set forth above as in claim 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shiffert et al. (US-20160203522-A1) PEER-TO-PEER GEOTARGETING CONTENT WIDH AD-HOC MESH NETWORKS;
Flack et al. (US-20150207897-A1) SYSTEMS AND METHODS FOR CONTROLLING CACHEABILITY AND PRIVACY OF OBJECTS;
Ando et al. (US-20070102764-A1) INFORMATION STORAGE MEDIUM, INFORMATION REPRODUCING APPARATUS, AND INFORMATION REPRODUCING METHOD;
KOREN et al. (US-20100235473-A1) SYSTEM AND METHOD OF EMBEDDING SECOND CONTENT IN FIRST CONTENT;
YAMAGISHI et al. (US-20170310409-A1) RECEPTION DEVICE, TRANSMISSION DEVICE, AND DATA PROCESSING METHOD;
Lo et al. (US-20160205158-A1) SESSION DESCRIPTION INFORMATION FOR OVER-THE-AIR BROADCAST MEDIA DATA;
SO et al. (US-20180278970-A1) METHOD AND APPARATUS FOR TRANSMITTING AND RECEIVING MEDIA INFORMATION IN COMMUNICATION SYSTEM;
Stockhammer et al. (US-20160261665-A1) FILE FORMAT BASED STREAMING WITH DASH FORMATS BASED ON LCT;
YANG et al. (US-20180098111-A1) METHOD AND APPARATUS FOR TRANSMITTING OR RECEIVING SERVICE SIGNALING FOR BROADCASTING SERVICE;
Mandyam (US-20160337424-A1) TRANSFERRING MEDIA DATA USING A WEBSOCKET SUBPROTOCOL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453